Judgment modified *672by striking out the words “ on the merits ” and inserting in place thereof the words “ without prejudice,” and as so modified unanimously affirmed, without costs. The disposition herein is without prejudice to an action for deceit, if plaintiff be so advised, upon a complaint framed in consonance with the facts, involving, as they do, contracts the existence of which the present complaint disregarded, or any other appropriate form of action predicated upon the contracts, the existence of which were disregarded in the complaint. Order denying motion to set aside judgment and granting a new trial unanimously affirmed, without costs. Present — Lazansky, P. J., Young, Kapper, Hagarty and Carswell, JJ.